Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001287
                                                         27-MAY-2016
                                                         03:34 PM



                           SCWC-14-0001287


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          TONY ALAN WILLIAMS,

                   Petitioner/Petitioner-Appellant,


                                 vs.


                         STATE OF HAWAI'I,
                   Respondent/Respondent-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-14-0001287; S.P.P. NO. 11-1-0065;

                   CR. NOS. 87-0851 & 87-1589)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Tony Alan Williams’

application for writ of certiorari filed on April 18, 2016, is

hereby rejected.

          DATED:    Honolulu, Hawai'i, May 27, 2016.

Tony Alan Williams,             /s/ Mark E. Recktenwald

petitioner pro se

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson